Claim 2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 13-16, filed 10/29/21, with respect to the rejection(s) of claim(s) 1-30 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168). Domon is not relied upon for the amendments to the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, 18-19, 21, 24-25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168). 

Regarding claim 1 and 8 and 15 and 21,

 	receiving, by a mobile station, a (e.g. audio and video packets), a pattern of fixed length frames to monitor for the type of broadcast information and the (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])
 	monitoring, by the mobile station, for information corresponding to at least one of the plurality of types of broadcast information, based on the (interpreted as In the example being illustrated, the multiplexed digital signal demultiplexing device 39 comprises a packet demultiplexer 43 and an M2 decoder 45 which are successively connected to the receiver 41 and collectively serve a broadcast schedule selector controlled by a reception channel selector 47 and connected to a television (TV) monitor 49. A selector table of the packet stream identifiers PSID and the packet identifiers PID's of the PMT are stored in the channel selector 47 for the broadcast schedules to control respectively the packet demultiplexer 43 and the M2 decoder 45, see Domon para [0047]).

 	transmitting, by the mobile station, channel quality information (CQI) on one or more CQI transmission resources in accordance with information indicated by the periodically broadcast scheduling message, when receiving circuits are configured to operate at a first power level; and
 	configuring the receiving circuits to operate at a second power level, which is lower than the first power level, when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

  	Kim teaches transmitting, by the mobile station, channel quality information (CQI) on one or more CQI transmission resources in accordance with information indicated by the periodically broadcast scheduling message, when receiving circuits are configured to operate at a first power level (interpreted as  the Node B being capable of broadcasting common information to specified UEs among the plurality of UEs. The method comprises receiving channel quality information for each UE from the plurality of UEs, see para [0014]. Wherein it is implicit the device operates at a first power to communication.)
	It would have been obvious to one of ordinary skill in the art to combine the broadcast information as taught by Domon with the CQI in response to the broadcast information taught by Kim since it would have been a simple modification providing quality information for the base station to manage the quality of the communication/service.


 	configuring the receiving circuits to operate at a second power level, which is lower than the first power level, when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

	Hirsch teaches configuring the receiving circuits to operate at a second power level, which is lower than the first power level, when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirschcol 4 line 14-20).
 	Periodically broadcasting (interpreted as The radio base stations 12-23 repetitively broadcast data at the common control channel and synchronization patterns at the synchronization channels, using slot based transmission scheme i.e., transmission is repeated after a time slot 30, see Hirsch col 3 line 60-65).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim with the powering down between burst as taught by Hirsch since it is known in the art to conserve power by using less when not transmitting/receiving data.
 	
 	Agrawal teaches teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are comprised of a plurality of OFDM symbols; (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim and Hirsch with the OFDM slots/symbols taught by Agrawal since it would have been a simple to modify one resource type for another to use OFDM slots/symbols.

Regarding claim 3 and 10 and 18 and 24,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are received together (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039]);
 	wherein the receiving circuits are turned off in accordance with information received from the base station. (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirschcol 4 line 14-20).

Regarding claim 4 and 11,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein one type of the plurality of types of broadcast information includes video data information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see para [0038])

Regarding claim 6 and 13,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein the periodically broadcast scheduling message indicates that one of the plurality of types of broadcast information is transmitted less frequently than another one of the plurality of types of broadcast information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see Domon para [0038]).

Regarding claim 27,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, however do not teach wherein the broadcast information is received in bursts;  (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirschcol 4 line 14-20).

Regarding claim 29,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein the broadcast information is interleaved with data information. (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Regarding claim 30,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein the scheduling information indicates a number of frames between transmission of broadcast information of a same type; wherein the periodically broadcast scheduling message  indicates a length of time to monitor for broadcast information  (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Claim 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Watahiki (Pat No 6886042).

Regarding claim 2 and 9,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein the broadcast information is time and frequency multiplexed with data transmissions. (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039]), wherein the CQI is transmitted based on a type of broadcast information (interpreted as  the Node B being capable of broadcasting common information to specified UEs among the plurality of UEs. The method comprises receiving channel quality information for each UE from the plurality of UEs, see Kim para [0014]).
 	However they do not teach wherein the periodically broadcast scheduling message specifies a frequency band for reception of the broadcast information.
(interpreted as acquiring the frequency band information of the broadcast program, see col 2 line 20-25).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim and Hirsch and Agrawal with the OFDM slots/symbols taught by Watahiki since it would have been a simple modification of the schedule to further specify frequencies/channels for receiving.

Claim 5, 9, 15, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Watahiki (Pat No 6886042) and Laraoia (Pub No 20050085214)

Regarding claim 5 and 9,
 	Domon in view of Kim, Hirsch, Agrawal, and Watahiki teaches the method of claim 2, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034])
	However they do not teach the CQI is transmitted on another frequency band
 	Laroia teaches the CQI is transmitted on another frequency band (interpreted as In other embodiments, after determining the downlink frequency band to use, the wireless terminal monitors the downlink frequency band for broadcast information indicating which uplink carrier and/or frequency band to use, see para [0018]).


Regarding claim 19 and 25,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 15, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources; (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034]).
 	However they do not teach wherein the periodically broadcast scheduling message specifies a frequency band for reception of the broadcast information;
 	wherein the CQI is received on another frequency band.

	Watahiki wherein the periodically broadcast scheduling message specifies a frequency band for reception of the broadcast information (interpreted as acquiring the frequency band information of the broadcast program, see col 2 line 20-25).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim and Hirsch and Agrawal with the OFDM slots/symbols taught by Watahiki since it would have been a simple modification of the schedule to further specify frequencies/channels for receiving.


	Laroia teaches the CQI is transmitted on another frequency band (interpreted as In other embodiments, after determining the downlink frequency band to use, the wireless terminal monitors the downlink frequency band for broadcast information indicating which uplink carrier and/or frequency band to use, see para [0018]).
	It would have been obvious to one of ordinary skill in the art to combine the CQI as taught by Domon in view of Kim and Hirsch and Agrawal with the different broadcast frequency band and uplink frequency band taught by Laroia since it would have been a design choice to transmit in the same band or different band.

Claim 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Ozawa (Pat No 6023725).

Regarding claim 20 and 26,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 15, however do not teach further comprising:
receiving, by the base station, a request for another type of information; and
transmitting, by the base station, the another type of information. 

  	Ozawa teaches further comprising:
 	receiving, by the base station, a request for another type of information; and
 	transmitting, by the base station, the another type of information.  (interpreted as The server 28 for a management control executes a stream server control in response to the program request from the user and outputs the video streams of the requested program. At the same time, the server 28 instructs a switching control to the ATM hub 14, selects the video server 12 which has outputted the video streams which received a transmission request, and allows the video server 12 to supply the transmission streams to the cell loading unit 16. Further, a cell loading control is also performed for the cell loading unit 16, thereby reconstructing the transmission frame of MPEG2-TS from the cell obtained through the ATM hub 14, see col 6 lines 50-60).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim, Hirsch, and Agrawal with the request for information as taught by Ozawa since it is known in the art of communications to use request for receiving specific information. 

Claim 7, 14, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Ikeda (Pub No 20020166128).

Regarding claim 7 and 14 and 17 and 23,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 1, wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station. 
 	Ikeda teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as said transmitter being adapted to provide said transport stream with link information showing the links between said transport stream of a program or events being broadcast in the service area of the transmitter for terrestrial broadcasting and the programs being broadcast in adjacent service areas, see Ikeda para [0012])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim, Hirsch, and Agrawal with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Claim 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Kim (20030119452) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Paila (Pub No 20060211436).

Regarding claim 16,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 15, further comprising:
receiving, by the base station, synchronization information from a neighboring base station; and
 	transmitting, by the base station, data and pilot signals on a first subset of radio resources of the OFDM communication system and not transmitting data on a second subset of radio resources of the OFDM communication system, wherein the transmitting and not transmitting are performed in accordance with the synchronization information. 
 	Paila teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as In order to maintain synchronised start times for transmission of each burst in a series, the burst transmission rate in cell C1 is adjusted to match that of cell C2 as follows. Means 13 for adjusting burst transmission rate is associated with the first transmitter 8, comprising a second data processor 14 and second multiplexer 12. The second data processor 14 receives the transport stream 7, see Paila para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim, Hirsch, and Agrawal with the request for information as taught by Ikeda since it 

Regarding claim 22,
 	Domon in view of Kim, Hirsch, and Agrawal teaches the method of claim 15, further comprising:
receiving, by the base station, synchronization information from a neighboring base station; and
 	transmitting, by the base station, data and pilot signals on a first subset of radio resources of the and not transmitting data on a second subset of radio resources of the, wherein the transmitting and not transmitting are performed in accordance with the synchronization information. 
 	Paila teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as In order to maintain synchronised start times for transmission of each burst in a series, the burst transmission rate in cell C1 is adjusted to match that of cell C2 as follows. Means 13 for adjusting burst transmission rate is associated with the first transmitter 8, comprising a second data processor 14 and second multiplexer 12. The second data processor 14 receives the transport stream 7, see Paila para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Kim, Hirsch, and Agrawal with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Paila (Pub No 20040120285).

Regarding claim 28,
 (interpreted as Tuner timer 76 measures the period between desired transmission bursts in order to power down and power up necessary components to receive desired broadcasts and to save power, see Paila para [0030]).
	It would have been obvious to one of ordinary skill in the art to combine the broadcast as taught by Ikeda in view of Domon and Aaltonen with the power control as taught by Paila since it is known in the art to power up during use and powering down when not in use for energy efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BAO G NGUYEN/Examiner, Art Unit 2461  
                                                                                                                                                                                                      
/OMER S MIAN/Primary Examiner, Art Unit 2461